Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Micheal Rodriguez (Reg. # 60,236) on 9/13/2021.
The application has been amended as follows:
Claims 1-2, 6-9, 13-16, 21-23 have been amended as follows:

 1.	(Currently Amended)	A method by a terminal in a wireless communication system, the method comprising:
receiving, from a base station (BS), information associated with a time domain position of a synchronization signal block (SSB) in a higher layer parameter or system information
identifying a time domain position of a candidate synchronization signal/physical , wherein the identifying the time domain position of the candidate SS/PBCH block comprises identifying the time domain position of the candidate SS/PBCH block based on an SS/PBCH block index corresponding to a candidate SS/PBCH block index;
receiving, from the BS, a SS/PBCH block in the unlicensed band based on the identified time domain position of the candidate SS/PBCH block;
determining at least one valid random access channel occasion (RO) from at least one RO in a physical random access channel (PRACH) slot based on:
the at least one RO being not preceding the candidate SS/PBCH block in the PRACH slot,
the at least one RO starting on at least             
                
                    
                        N
                    
                    
                        g
                        a
                        p
                    
                
            
         symbols after a last downlink symbol in the PRACH slot, and
the at least one RO starting on at least             
                
                    
                        N
                    
                    
                        g
                        a
                        p
                    
                
            
         symbols after a last symbol of the candidate SS/PBCH block in the PRACH slot; and
transmitting, to the BS, a PRACH preamble in the at least one valid RO. 

2.	(Currently Amended)	The method of Claim 1, wherein the information associated with the time domain position of SSB includes [[an]]the SS/PBCH block index corresponding to [[a]]the candidate SS/PBCH block index for shared spectrum channel access, and


6.	(Currently Amended)	The method of Claim 1, wherein the determining at least one valid RO comprises:
determining the at least one valid RO based on the at least one RO within at least one UL symbol indicated by [[the]]a time division duplex (TDD)-uplink (UL)-downlink (DL) configuration information. 

7.	(Canceled)
	 
8.	(Currently Amended)	A terminal in a wireless communication system, the terminal comprising:
a transceiver; and
at least one processor configured to: 
configured to receive, via the transceiver from a base station (BS) information associated with time domain position of a synchronization signal block (SSB) in a higher layer parameter or system information
identify a time domain position of a candidate synchronization signal/physical broadcast channel (SS/PBCH) blocks for operation with an unlicensed band based on the , wherein the processor is configured to identify the time domain position of the candidate SS/PBCH block by identifying the time domain position of the candidate SS/PBCH block based on an SS/PBCH block index corresponding to a candidate SS/PBCH block index;
receive, via the transceiver from the BS, a SS/PBCH block in the unlicensed band based on the identified time domain position of the candidate SS/PBCH block;
determine at least one valid random access channel occasion (RO) from at least one RO in a physical random access channel (PRACH) slot based on:
the at least one RO being not preceding the candidate SS/PBCH block in the PRACH slot,
the at least one RO starting on at least N_gap symbols after a last downlink symbol in the PRACH slot, and
the at least one RO starting on at least one N_gap symbols after a last symbol of the candidate SS/PBCH block in the PRACH slot
transmit, via the transceiver to the BS, a PRACH preamble in the at least one valid RO. 

9.	(Currently Amended)	The terminal of Claim 8, wherein the information associated with the time domain position of SSB includes [[an]]the SS/PBCH block index corresponding to [[a]]the candidate SS/PBCH block index for shared spectrum channel access, and


13.	(Currently Amended)	The terminal of Claim 8, wherein the processor is configured to determine the at least one valid RO by:
determining the at least one valid RO based on the at least one RO within at least one UL symbol indicated by [[the]]a time division duplex (TDD)-uplink (UL)-downlink (DL) configuration information. 

14.	(Canceled)
	 
15.	(Currently Amended)	A method of operating a base station in a wireless communication system, the method comprising:
transmitting, to a terminal, information associated with a time domain position of a synchronization signal block (SSB) in a higher layer parameter or system information, wherein the information associated with the time domain position of the SSB is configured to indicate a set time domain position of a candidate synchronization signal/physical broadcast channel (SS/PBCH) block for operation with an unlicensed band, wherein the time domain position of the candidate SS/PBCH block is identified by identifying the time domain position of the candidate SS/PBCH block based on the SS/PBCH block index corresponding to the candidate SS/PBCH block index;
transmitting, to the terminal, a SS/PBCH block in the unlicensed band based on the time domain position of the candidate SS/PBCH block, wherein [[the]]a time division duplex (TDD)-uplink (UL)-downlink (DL) configuration information is configured to indicate at least one valid random access channel occasion (RO) from at least one RO in a physical random access channel (PRACH) slot, wherein the at least one valid RO is determined based on:
the at least one RO being not preceding the candidate SS/PBCH block in the PRACH slot,
the at least one RO starting on at least N_gap symbols after a last downlink symbol in the PRACH slot, and
the at least one RO starting on at least one N_gap symbols after a last symbol of the candidate SS/PBCH block in the PRACH slot; and
receiving, from the terminal, a PRACH preamble in the at least one valid RO.

16.	(Currently Amended)	The method of Claim 15, wherein the information associated with the time domain position of SSB includes [[an]]the SS/PBCH block index corresponding to [[a]]the candidate SS/PBCH block index for shared spectrum channel access, and


21.	(Currently Amended) The method of claim 1[[7]], wherein a value of the at least one N_gap symbols is determined based on subcarrier spacing (SCS) of the SS/PBCH block.

22.	(Currently Amended) The terminal of claim 8[[14]], wherein a value of the at least one N_gap symbols is determined based on subcarrier spacing (SCS) of the SS/PBCH block.

23.	(Canceled)

Response to Arguments
Applicant’s arguments, see pages 16-21, filed 08/24/2021, with respect to 35 USC § 103 of claims 1-20 have been fully considered and are persuasive.  The rejection under 35 USC § 103 has been withdrawn.  
 
Allowable Subject Matter
Amended claims 1-6, 8-13, and 15-22 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Claims 1-6, 8-13, and 15-22 are allowable over prior art of record (in particular, Rastegardoost et al. (US 2020/0267764); Ko et al. (US 2020/0196356); Jung et al. (US 2020/0053670)) since the prior art reference(s) taken individually or in combination fails to particularly disclose, fairly suggests, or render obvious as stated in the italic below:	
Regarding claims 1, 8, and 15, “…identifying a time domain position of a candidate synchronization signal/physical broadcast channel (SS/PBCH) block for operation with an unlicensed band based on the information associated with the time domain position of the SSB, wherein the identifying the time domain position of the candidate SS/PBCH block comprises identifying the time domain position of the candidate SS/PBCH block based on an SS/PBCH block index corresponding to a candidate SS/PBCH block index…determining at least one valid random access channel occasion (RO) from at least one RO in a physical random access channel (PRACH) slot based on: the TDD-UL-DL configuration information; and the at least one RO being not preceding the candidate SS/PBCH block in the PRACH slot, the at least one RO starting on at least N_gap symbols after a last downlink symbol in the PRACH slot, and
the at least one RO starting on at least N_gap symbols after a last symbol of the candidate SS/PBCH block in the PRACH slot; and transmitting, to the BS, a PRACH preamble in the at least one valid RO” in combination with other limitations recited in claims 1, 8, and 15.
 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHONG LA whose telephone number is (571)272-2588.  The examiner can normally be reached on Monday to Friday 8am-5pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ian Moore can be reached on 571-272-3085.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 
If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.